Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 1 of 13 PagelD #: 80

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

 

EVANSVILLE DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, ) es
)
V. ) CAUSE NO. 3:18-cr-00080-RLY-MPB
)
JACOB BESHEAR, ) -O1
CRYSTAL VIDAL, ) -02
JOSHUA CARR, ) -03
DAVID WARGEL, ) -04
CIARA WARGEL, ) -05
MATTHEW HUNTER BENNETT, ) -06
LAURYN SMITH, ) -07
AUSTIN DAVIS, ) -08
MADISON BROWN, ) -09
and )
ABIGAIL SHIPLEY, ) -10
Defendants. )

SUPERSEDING INDICTMENT
COUNT ONE
[21 U.S.C. § 846 — Conspiracy to Distribute Fentanyl]

The Grand Jury charges that:

Beginning on a date unknown to the Grand Jury, but at least as early as April 19, 2018,
and continuing up to and through December 13, 2018, in the Southern District of Indiana,
JACOB BESHEAR, CRYSTAL VIDAL, JOSHUA CARR, DAVID WARGEL, CIARA
WARGEL, MATTHEW HUNTER BENNETT, LAURYN SMITH, AUSTIN DAVIS,
MADISON BROWN, and ABIGAIL SHIPLEY, defendants herein, did knowingly conspire
together and with diverse other persons, known and unknown to the Grand Jury, to possess with

1
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 2 of 13 PagelD #: 81

the intent to distribute a mixture or substance containing a detectable amount of fentanyl, a
Schedule I Narcotic Controlled Substance as set forth in this Superseding Indictment.
OBJECT OF THE CONSPIRACY

1. The participants in the conspiracy sought to enrich themselves through the
distribution and sale of fentanyl and to acquire tangible and intangible benefits from the use,
possession, distribution, and sale of fentanyl in the Southern District of Indiana.

MANNER AND MEANS

2. JACOB BESHEAR was a leader of the conspiracy supplying large quantities of
fentanyl he acquired from JOSHUA CARR (CARR) and/or CRYSTAL VIDAL (VIDAL) to
distributors, including but not limited to, DAVID WARGEL (D. WARGEL), CIARA WARGEL
(C. WARGEL), MATTHEW HUNTER BENNETT (BENNETT), LAURYN SMITH (SMITH),
AUSTIN DAVIS (DAVIS), MADISON BROWN (BROWN), and ABIGAIL SHIPLEY
(SHIPLEY), operating in Vanderburgh County, Indiana and surrounding areas. These
distributors would then dispense the fentanyl! to lower-level distributors and users.

2. VIDAL was a leader of the conspiracy and the source of supply of the fentanyl
possessed and distributed by the members of the conspiracy.

3. CARR was a leader of the conspiracy supplying large quantities of fentanyl he
acquired from VIDAL to distributors, including but not limited to, BESHEAR and D.
WARGEL, operating in Vanderburgh County, Indiana and surrounding areas. These
distributors would then dispense the fentanyl to lower-level distributors and users.

4, Throughout the conspiracy, several members of the conspiracy distributed the

fentanyl on a “front,” wherein they provided quantities of fentanyl on consignment to other
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 3 of 13 PagelD #: 82

fentanyl distributors, receiving payment for the consigned fentany] after its sale.

5. The defendants used telephones to facilitate the fentanyl trafficking operation
outlined herein. During the course of the conspiracy, the defendants spoke on telephones, at
times using code language, and used text messages to discuss matters relative to their fentanyl
trafficking operation.

6. The defendants also used electronic applications, social media, and messenger
applications to facilitate the fentanyl trafficking operation outlined herein. The defendants used
electronic communication methods to discuss matters relative to their fentanyl] trafficking
operation and to transfer United States currency constituting the proceeds of the sale of fentanyl.

7. The defendants used motor vehicles to transport fentanyl and United States
currency constituting the proceeds of the sale of fentanyl to and from areas in and around
Phoenix, Arizona and areas in and around Evansville, Indiana.

8. The defendants used parcel shipping services to deliver fentanyl from Arizona to
the Evansville, Indiana area.

9. Members of the conspiracy maintained sizeable amounts of cash to obtain
quantities of fentanyl or to pay for fentanyl previously provided on consignment.

OVERT ACTS

In furtherance of the conspiracy and to accomplish the object of the conspiracy, that is to
possess with the intent to distribute and to distribute methamphetamine, the members of the
conspiracy did commit, among others, the following overt acts:

1, On or about April 30, 2018, BESHEAR transferred United States currency to

CARR and CARR caused fentanyl to be distributed to BESHEAR;
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 4 of 13 PagelD #: 83

2. On or about July 8, 2018, D. WARGEL and/or BESHEAR transferred United
States currency to CARR and CARR caused fentanyl to be distributed to WARGEL and/or |

BESHEAR;

3. On or about August 15-16, 2018, BESHEAR and/or D. WARGEL transferred
United States currency to CARR and/or VIDAL, and CARR and/or VIDAL caused fentanyl to
be distributed to BESHEAR and/or WARGEL;

4. On or about August 22, 2018, BESHEAR transferred United States currency to
VIDAL, and VIDAL caused fentanyl to be distributed to BESHEAR;

5. On or about August 29, 2018, BESHEAR transferred United States currency to
VIDAL, and VIDAL caused fentanyl to be distributed to BESHEAR;

6. On or about September 3, 2018, BESHEAR transferred United States currency to
VIDAL, and VIDAL caused fentanyl to be distributed to BESHEAR;

7. On or about September 13, 2018, CARR possessed fentanyl in New Mexico with
the intent to distribute the fentanyl to BESHEAR in the Southern District of Indiana.

8. On or about September 18, 2018, BESHEAR transferred United States currency
to VIDAL and/or others known to the Grand Jury, and VIDAL caused fentanyl! to be distributed
to BESHEAR;

9. On or about September 22, 2018, BESHEAR transferred United States currency

to VIDAL and/or others known to the Grand Jury, and VIDAL caused fentanyl to be distributed

to BESHEAR;
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 5 of 13 PagelD #: 84

10. On or about October 2, 2018, BESHEAR transferred United States currency to
VIDAL and/or others known to the Grand Jury, and VIDAL caused fentanyl to be distributed to
BESHEAR;

11, On or about October 9, 2018, BESHEAR transferred United States currency to
VIDAL and/or others known to the Grand Jury, and VIDAL caused fentany! to be distributed to
BESHEAR;

12. On or about October 20-21, 2018, BESHEAR transferred United States currency
to VIDAL and/or others known to the Grand Jury, and VIDAL caused fentanyl to be distributed
to BESHEAR;

13. On or about October 27-29, 2018, BESHEAR transferred United States currency
to VIDAL and/or others known to the Grand Jury, and VIDAL caused fentanyl to be distributed
to BESHEAR;

14, On or about November 5, 2018, BESHEAR transferred United States currency to
VIDAL and/or others known to the Grand Jury, and VIDAL caused fentanyl to be distributed to
BESHEAR;

15. On or about November 11, 2018, BESHEAR transferred United States currency |
to VIDAL and/or others known to the Grand Jury, and VIDAL caused fentanyl to be distributed
to BESHEAR;

16. On or about between November 18, 2018 and December 7, 2018, BESHEAR paid
and/or attempted to pay VIDAL United States currency for the purchase of fentanyl using a

digital money transfer application;
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 6 of 13 PagelD #: 85

17. On or about November 20, 2018, BESHEAR transferred United States currency
to VIDAL and/or others known to the Grand Jury, and VIDAL caused fentanyl to be distributed
to BESHEAR;

18. On or about between August 19, 2018 and December 11, 2018, BESHEAR and C.
WARGEL exchanged multiple phone, message, and/or social media communications regarding
BESHEAR distributing fentanyl! to C. WARGEL.

19. On or about between October 24, 2018 and December 1, 2018, BESHEAR and D.
WARGEL exchanged multiple phone, message, and/or social media communications regarding
BESHEAR distributing fentanyl to D. WARGEL;

20. On or about between October 24, 2018 and December 1, 2018, BESHEAR and C.
WARGEL exchanged multiple phone, message, and/or social media communications regarding
BESHEAR distributing fentanyl to C. WARGEL

21. On or about between November 27, 2018 and December 1, 2018, D. WARGEL
paid and/or attempted to pay BESHEAR United States currency for the purchase of fentanyl
using the digital money transfer application;

22. On or about November 29, 2018, BESHEAR transferred United States currency
to VIDAL and/or others known to the Grand Jury, and VIDAL caused fentany] to be distributed
to BESHEAR;

23. On or about December 6, 2018, BESHEAR transferred United States currency to

VIDAL and/or others known to the Grand Jury, and VIDAL caused fentanyl to be distributed to

BESHEAR;
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 7 of 13 PagelD #: 86

24, On or between June 28, 2018 and August 28, 2018, D. WARGEL and BENNETT
had multiple phone, message, and/or social media communications regarding D. WARGEL
distributing fentanyl to BENNETT;

25, On or between June 28, 2018 and August 28, 2018, C. WARGEL and BENNETT

- had multiple phone, message, and/or social media communications regarding D. WARGEL
distributing fentanyl to BENNETT;

26. On or about June 28, 2018, D. WARGEL and/or C. WARGEL distributed
fentanyl to BENNETT;

27. On or about August 20, 2018, D. WARGEL and/or C. WARGEL distributed
fentanyl to BENNETT;

28. On or about August 22, 2018, D. WARGEL and/or C. WARGEL distributed
fentanyl to BENNETT;

29, On or about June 28, 2018, August 20, 2018, and/or August 22, 2018, BENNETT
possessed with the intent to distribute fentany];

30. On or about between August 24, 2018 and October 12, 2018, D. WARGEL and
SMITH had multiple phone, message, and/or social media communications regarding D.
WARGEL distributing fentanyl to BENNETT;

31. On or about between August 24, 2018 and October 12, 2018, C. WARGEL and
SMITH had multiple phone, message, and/or social media communications regarding C.
WARGEL distributing fentanyl to BENNETT;

32. On or about August 29, 2018, D. WARGEL and/or C. WARGEL distributed

fentanyl to SMITH;
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 8 of 13 PagelD #: 87

33. On or about October 11, 2018, D. WARGEL and/or C. WARGEL distributed
fentanyl to SMITH;

34, On or about August 29, 2018 and/or October 11, 2018, SMITH possessed with the
intent to distribute fentany];

35. On or about September 29, 2018 and September 30, 2018, DAVIS and D.
WARGEL had phone, message, and/or social media communications regarding DAVIS
distributing fentanyl to D. WARGEL;

36, On or about September 30, 2018, DAVIS distributed fentanyl to D. WARGEL;

37. On or about between November 16, 2018 and November 19, 2018, BESHEAR
and DAVIS had phone, message, and/or social media communications regarding BESHEAR
distributing fentanyl to DAVIS;

38. On or between November 23, 2018 and November 30, 2018, BESHEAR and
BROWN had phone, message, and/or social media communications regarding BESHEAR
distributing fentanyl to BROWN;

39.  Onor about November 25, 2018, BROWN distributed fentanyl to SHIPLEY
and/or others known to the Grand Jury;

40. On or about December 1, 2018, BESHEAR distributed fentanyl to D. WARGEL;

41. On or about December 1, 2018, D. WARGEL possessed with the intent to
distribute fentanyl;

42. On or about December 11, 2018, SHIPLEY transferred United States currency to

BESHEAR, and BESHEAR caused fentanyl to be distributed to SHIPLEY;
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 9 of 13 PagelD #: 88

43, On or about December 11, 2018, SHIPLEY possessed with the intent to distribute
fentanyl;

All of which is in violation of Title 21, United States Code, Sections 841(a)(1),
841(b)(1)(C) and 846.

COUNT TWO
[18 U.S.C. §§ 1956(a)(1)(B)(i) and 1956(h)-Money Laundering Conspiracy]

The Grand Jury further charges that:

Beginning on a date unknown to the Grand Jury, but at least as early as September 8,
2018, and continuing up to and through December 6, 2018, in the Southern District of Indiana,
and elsewhere, CRYSTAL VIDAL and JACOB BESHEAR, defendants herein, did knowingly
conspire together and with diverse other persons known and unknown to the Grand Jury to
conduct, attempt to conduct, or cause to be conducted, financial transactions affecting interstate
commerce, knowing that the property involved in the financial transactions represented the
proceeds of some form of unlawful activity, which transactions in fact involved the proceeds of
specified unlawful activity, that is, trafficking in controlled substances, and that the transactions
were designed in whole or in part to conceal or disguise the nature, source, ownership, or control
of the proceeds.

All of which is in violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and

1956(h).
Case 3:18-cr-00080-RLY-MPB Document 36 Filed 02/27/19 Page 10 of 13 PagelD #: 89

COUNT THREE

[18 USC §922(a)(6) and 2- Make Materially False Statement in Connection with Acquisitions of
Firearms — Straw Purchase]

On or about November 26, 2018, in the Southern District of Indiana, JACOB BESHEAR
and DAVID WARGEL, defendants herein, in connection with the acquisition of firearms,
specifically (1) a German Sports Gun, model Firefly, .22 caliber pistol, serial number F406979,
and (2) a Springfield Armory, model XDS, .40 caliber pistol, bearing serial number S3530485,
from an Evansville, Indiana Rural King, a federally licensed dealer in firearms, knowingly made
false and fictitious oral and written statements likely to deceive such dealer with respect to a
material fact as to the lawfulness of the sale of the firearms, and aided and abetted each other in
so doing, to wit: JACOB BESHEAR and DAVID WARGEL entered the Rural King together
and selected two firearms to purchase, and DAVID WARGEL prepared a Department of Justice,
Bureau of Alcohol, Tobacco and Firearms Form 4473, stating that he was the actual buyer of the
firearms, when in fact JACOB BESHEAR was the actual buyer of the firearms.

All of which is a violation of Title 18, United States Code, Sections 922(a)(6) and 2.

COUNT FOUR

[18 USC §922(a)(6)- Make Materially False Statement in Connection with Acquisitions of
Firearms — Straw Purchase]

On or about November 25, 2018, in the Southern District of Indiana, MADISON
BROWN, defendant herein, in connection with the attempted acquisition of a firearm,
specifically a Springfield Armory, model XDS, .40 caliber pistol, bearing serial number
$3530485, from an Evansville, Indiana Rural King, a federally licensed dealer in firearms,

knowingly made false and fictitious oral and written statements likely to deceive such dealer

10
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 11 of 13 PagelD #: 90

with respect to a material fact as to the lawfulness of the sale of the firearms, to wit: MADISON
BROWN stated on a Department of Justice, Bureau of Alcohol, Tobacco and Firearms Form
4473, that she was the actual buyer of the firearm named in the 4473 Form, when in fact
MADISON BROWN was not the actual intended buyer of the firearm.

All of which is a violation of Title 18, United States Code, Section 922(a)(6).

FORFEITURE

1, Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby
gives the defendants notice that the United States will seek forfeiture of property, criminally
and/or civilly, pursuant to Title 18, United States Code, Sections 924(d), Title 21, United States
Code, Sections 853 and 881, and Title 28, United States Code, Section 2461(c), as part of any
sentence imposed.

2. Pursuant to Title 21, United States Code, Section 853, if convicted of the offense
set forth in Count 1 and/or Count 2 of the Indictment, the defendants shall forfeit to the United
States any and all property constituting or derived from any proceeds the defendant obtained
directly or indirectly as a result of the offense, and any and all property used or intended to be
used in any manner or part to commit and to facilitate the commission of the offense.

3. Pursuant to Title 18, United States Code, Section 924(d), if convicted of the
offense set forth in Count 3 and/or Count 4 of the Indictment, the defendants shall forfeit to the
United States “any firearm or ammunition involved in or used in” the offense.

4. The property subject to forfeiture includes, but is not necessarily limited to, the

following:

11
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 12 of 13 PagelD #: 91

5.

one German Sports Gun, model Firefly, .22 caliber pistol, serial number F406979;
one Springfield Armory, model XDS, .40 caliber pistol, bearing serial number
33530485; and

all ammunition found with the firearms.

The United States shall be entitled to forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p), and as incorporated by Title 28, United States

Code, Section 2461(c), if any of the property described above in paragraph 4, as a result of any

act or omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property, which cannot be divided without
difficulty.

In addition, the United States may seek civil forfeiture of the property described

12
Case 3:18-cr-O0080-RLY-MPB Document 36 Filed 02/27/19 Page 13 of 13 PagelD #: 92

above in paragraph 4 pursuant to Title 18, United States Code, Section 924(d), Title 21, United

States Code, Section 881(a), and Title 28, United States Code, Section 2461(c).

A TRUE BILL:

 

JOSH J. MINKLER
United States Attorney

 

By:

 

Frank E. Dahl, III
Assistant United States Attorney

13
